Citation Nr: 9927532	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  93-10 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a scar as a 
residual of a head injury.

2.  Entitlement to service connection for headaches and 
dizziness as residuals of a head injury.

REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from March 1970 to 
March 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) on the issue of entitlement to a compensable rating for 
residuals of a head injury.  

In February 1995, the Board remanded the case to obtain 
additional medical evidence and for the RO to adjudicate the 
veteran's claim for service connection for headaches and 
dizziness.  Following additional development, the case was 
returned to the Board.

In February 1997, the Board issued a decision which denied 
the veteran's claim for an increased rating for residuals of 
a head injury.  Also in that decision the Board found that 
the veteran had not filed a substantive appeal in regard to 
the issue of entitlement to service connection for headaches 
and dizziness as a result of a head injury.  The veteran then 
appealed his case to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
which remanded the case to the Board in an order dated in 
March 1999.

The issues of entitlement to service connection for myopia 
and whether new and material evidence had been submitted to 
reopen a claim for hepatitis were also before the Board in 
February 1997.  Those issues were not appealed to the Court 
by the veteran.  


REMAND

In its March 1999 remand of this case the Court held that the 
veteran's claim for service connection for headaches and 
dizziness as a result of a head injury was in appellate 
status following the Board's 1995 remand and remained in 
appellate status in 1997.  The Court ordered further 
adjudication of the case to include consideration of 
headaches and dizziness.  In accordance with the "law of the 
case" doctrine, additional evidentiary development and 
readjudication of the veteran's claim are necessary.  Browder 
v. Brown, 5 Vet App 268 (1993).

In accordance with the 1995 remand by the Board the veteran 
underwent a medical examination in October 1995.  The 
examiner described a well healed surgical scar without 
indicating whether it had any relationship to the head trauma 
for which the veteran has established service connection.  He 
also reported that the veteran had muscle tension headaches 
without specifically indicating whether that condition was a 
residual of the service connected head trauma.

In view of the foregoing, it is the opinion of the Board that 
additional action is necessary before a final determination 
of this claim.  Accordingly, the case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
medical examination to determine the 
nature and extent of any present 
disability resulting from a head trauma 
he experienced during service.  The 
examiner should be provided with the 
claims file and should review it prior to 
the examination.  The report of 
examination should include a detailed 
description of any clinical findings 
related to head trauma.  The examiner 
should describe the location and 
condition of any scar resulting from head 
trauma.  The examiner should also 
specifically state whether or not the 
veteran's reported headaches and 
dizziness are the result of head trauma 
in service.  Any indicated tests or 
studies should be accomplished.  The 
examiner should provide the reasoning for 
any opinion given.

2.  When the above examination has been 
accomplished, the RO should readjudicate 
the veteran's claim.  If the 
determination with regard to either issue 
remains adverse to the veteran, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond.

The case should then be returned to the Board for completion 
of appellate review after compliance with the provisions of 
38 U.S.C.A. § 7105 (West 1991 & Supp. 1997).  No action by 
the appellant is required unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

